PER CURIAM.
Robert Howell appeals the final judgment after the jury found him guilty of aggravated assault with a firearm; aggravated assault with a deadly weapon, an automobile; and shooting at, within, or into an occupied vehicle. We affirm.
Howell correctly argues that the admission of the rifle found in his possession at the time of his arrest was irrelevant to the crimes for which he was tried; however, this error is subject to a harmless error analysis. See Jackson v. State, 522 So.2d 802, 806 (Fla.1988).
Affirmed.
PARKER, C.J., and PATTERSON and CASANUEVA, JJ., Concur.